        Case 2:14-cv-01692-JAM-AC Document 51 Filed 08/04/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10
     Scott Johnson,                               )   Case: 2:14‐cv‐01692‐JAM‐AC
11                                                )
                    Plaintiff,                    )   [PROPOSED] ORDER ON           REQUEST     TO
12                                                )   VACATE DEBTOR EXAM
                     v.                           )
13                                                )
     Joe Charles Crivello Sr., et al.,            )   Date:         8/5/20
14                                                )   Time:         10:00 a.m.
                    Defendants.                   )   Courtroom:   26
15                                                )
                                                  )
16                                                )
17
18                                                 ORDER
19   Having read the foregoing Request and good cause appearing therefore, it is hereby ordered
20   that the Judgment Debtor Exam for Joe Charles Crivello Sr., scheduled for 8/5/19 is vacated.
21
22   IT IS SO ORDERED.
23   Dated: August 3, 2020
24
25
26
27
28

     (Proposed) Order on Request to Vacate Exam
